402 Pa. 35 (1960)
Brown
v.
Gresh, Appellant.
Supreme Court of Pennsylvania.
Argued September 27, 1960.
December 1, 1960.
*36 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Reginald L. Pawlowski, for appellant.
Harry E. Simmons, for appellee.
OPINION PER CURIAM, December 1, 1960:
This is an appeal from the final decree of the Court of Common Pleas of Cambria County dismissing exceptions to a decree nisi adjudging appellant and appellee co-partners.
Victor Brown, plaintiff-appellee, filed a complaint in equity, alleging that he and William P. Gresh, the defendant-appellant, were co-partners under an oral agreement, each of an equal share, in a home construction business known as the Gresh Real Estate Company. Appellant Gresh denied that an oral agreement had been made or that a partnership existed. Appellee Brown asked for an order dissolving the alleged partnership, for the appointment of a receiver, and for an accounting.
The case was tried without a jury and a decree nisi was entered on October 13, 1959, declaring the existence of a partnership during the period from January 16, 1956 to March 8, 1958. Appellant's exceptions to the decree nisi were dismissed by the court en banc and a final decree entered on April 13, 1960.
*37 Having made a careful study of the record and having given full consideration to the various contentions urged on behalf of the appellant, we find there is ample and adequate evidence to support the chancellor's findings of fact and conclusions of law. The findings of the chancellor, who personally observed the witnesses, supported by competent evidence, and approved by the court en banc will not be disturbed on appeal. Petroleum Marketing Corporation v. Metropolitan Petroleum Corporation, 396 Pa. 48, 151 A. 2d 616 (1959).
Decree affirmed at appellant's costs.